EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Mayle on 6/10/2021.

The application has been amended as follows: 

The claims have been replaced with the following claims:

--1.	A container comprising: a hollow component closed with a first end and an open second end, the hollow component having a hollow interior for receiving an exercise mat wherein self-myofascial release material is attached or affixed to an outside of the hollow component, the container comprising a lid component attached to the second end of the hollow component, the lid component having a closure component and a storage compartment having an interior for storing one or more items, the storage compartment separate from the hollow interior, wherein the storage component is accessible by unfastening the closure component from the lid component, the storage compartment accessible when the lid component is attached to the second end of the hollow component, wherein the lid component is insertable into the hollow component, the container configured to act as a massage roller.

3.	The container of claim 1, further comprising air vents on the self-myofascial release material to allow passage for hot yoga or other activities.
4.	The container of claim 1, further comprising a circular or d-shaped attachment point integrated into the lid component to allow the container to be hung or clipped to other objects for transport or storage.
5.	The container of claim 1 wherein the storage compartment is accessible by unfastening a threaded engagement between the closure component and the lid component.
6.	The container of claim 5 wherein the closure component has a silicon overmold for gripping.
7.	The container of claim 5 wherein the closure component has one or more middle contours for gripping.
8.	 The container of claim 1, wherein the storage compartment is accessible by unfastening a snap fit engagement between the closure component and the lid component.
9.	 The container of claim 1, further comprising an attachment point attached to the lid component wherein the attachment point is used to attach other items to the container.
10.	The container of claim 1, further comprising a massage ball positioned at the first end of the hollow component.
11.	The container of claim 10, further comprising a strap, wherein the self-myofascial release material has a channel for storing the strap, wherein the strap is retractable such that the strap is storable inside of the self-myofascial release material when retracted.

13.	The container of claim 1, wherein the self-myofascial release material has an hourglass shape including an upper section and a lower section that are connected by a waistline.
14.	The container of claim 13, wherein the self-myofascial release material has one or more ridges configured to facilitate gripping by a user’s body.
15.	A combination container and roller comprising: a hollow component having an open first end and an open second end, the hollow component having a hollow interior for receiving an exercise mat wherein self-myofascial release material is attached or affixed to an outside of the hollow component, a first lid component attached to the first end and a second lid component attached to the second end of the hollow component, a latch component attached the first lid component and the second lid component wherein a button component attached to the first end and the second end of the hollow component is configured to release the latch component, the first lid component and the second lid component having a closure component, and a storage compartment for storing one or more items, the storage compartment separate from the hollow interior, wherein the storage component is accessible by unfastening the closure component from the lid, wherein the lid component is insertable into the hollow component, the container configured to act as a massage roller.
16.	The container of claim 15 further comprising a strap, wherein the self-myofascial release material has a cavity for storing the strap is retractable such that the strap is storable inside of the self-myofascial release material when retracted.
17.	A container comprising: a hollow component and a massage roller surrounding the hollow component, the hollow component closed with a first end and an open second end, the hollow component having a hollow interior for receiving an exercise mat wherein the massage roller is attached or affixed to an outside of the hollow component, the container comprising a lid component attached to 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784